                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YASIR MEHMOOD,                                        Case No. 18-cv-06653-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                               ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     JASON KO, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                             INTRODUCTION

                                  14            Plaintiff is a detainee held by United States Immigration and Customs Enforcement (ICE)

                                  15   and currently confined at the Krome Service Processing Center in Miami, Florida pending

                                  16   removal proceedings. His complaint alleges claims based on events that occurred in 2009 in

                                  17   California. On January 17, 2019, the Court ordered plaintiff to show cause why his apparently

                                  18   time-barred claims should not be dismissed. Plaintiff has filed a response. For the reasons

                                  19   discussed below, this action will be dismissed as barred by the statute of limitations.

                                  20                                                DISCUSSION

                                  21            This action is not governed by 28 U.S.C. § 1915A, which applies only to actions filed by

                                  22   prisoners. This action is, however, subject to the non-prisoner provisions of 28 U.S.C. § 1915

                                  23   because plaintiff is proceeding in forma pauperis. Under the latter provision, notwithstanding any

                                  24   filing fee or any portion thereof that may have been paid, “the court shall dismiss the case at any

                                  25   time if the court determines that . . . the action or appeal . . . is frivolous or malicious, [or] fails to

                                  26   state a claim upon which relief may be granted.” 28 U.S.C. § 1915 (e)(2)(B). Pro se pleadings

                                  27   must be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                  28   1990).
                                   1          According to the complaint and attachments thereto, plaintiff and his ex-wife (who he

                                   2   refers to as Sarani) were married in Pakistan on May 19, 2007. They came to the United States as

                                   3   a married couple on August 8, 2009. A few months later, they agreed that their marriage was over

                                   4   and that Sarani would be seeking an annulment. Plaintiff alleges that Sarani changed the locks on

                                   5   their residence in Sacramento, California after which point plaintiff went to live in Oakland,

                                   6   California. Plaintiff further alleges that in or around October 2009, Sarani reported plaintiff as a

                                   7   terrorist to the Federal Bureau of Investigations (FBI) and ICE. Sarani turned plaintiff’s property

                                   8   over to defendants FBI Special Agent Christopher Hopkins and ICE Special Agent Jason Ko. The

                                   9   property included several items such as laptops, thumb drives, plaintiff’s foreign degrees, cash,

                                  10   cameras, and a phone.

                                  11          Plaintiff alleges that following his ex-wife’s accusations, FBI and ICE conducted a

                                  12   thorough investigation of plaintiff from their San Francisco Office. After the investigation, the
Northern District of California
 United States District Court




                                  13   case was closed, and no charges were filed. Document attached to the complaint show that the

                                  14   investigation was closed in January of 2010. Dkt. No. 1 at 28. Plaintiff reports that since that

                                  15   time, he has tried unsuccessfully to regain his property. Id. at 7. He seeks compensatory and

                                  16   punitive damages.

                                  17          Because plaintiff asserts constitutionals claims against federal employees, his claims derive

                                  18   from Bivens v. Six Unknown Named Agents, 403 U.S. 388, 392-97 (1971). The elements of a

                                  19   private cause of action under Bivens and its progeny are (1) that a right secured by the Constitution

                                  20   of the United States was violated, and (2) that the alleged deprivation was committed by a federal

                                  21   actor. Van Strum v. Lawn, 940 F.2d 406, 409 (9th Cir. 1991) (§ 1983 and Bivens actions are

                                  22   identical save for the replacement of a state actor under § 1983 by a federal actor under Bivens).

                                  23   When reviewing a Bivens action for which there is no case on point, therefore, § 1983 cases are

                                  24   applied by analogy. See, e.g., Butz v. Economou, 438 U.S. 478, 504 (1978) (no distinctions for

                                  25   purposes of immunity between state officials sued under § 1983 and federal officials sued under

                                  26   Bivens).

                                  27          Pursuant to Van Strum, 940 F.2d at 409-10, a Bivens action uses the same statute of

                                  28   limitations as a § 1983 action. Section 1983 does not contain its own limitations period, so the
                                                                                         2
                                   1   court looks to the limitations period of the forum state’s statute of limitations for personal injury

                                   2   torts. See Elliott v. City of Union City, 25 F.3d 800, 802 (9th Cir. 1994). California’s statute of

                                   3   limitations period for personal injury torts is now two years, making the statute of limitations

                                   4   period for § 1983 claims two years as well. See Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir.

                                   5   2004); Cal. Civ. Proc. Code § 335.1; Elliott, 25 F.3d at 802. It is federal law, however, that

                                   6   determines when a cause of action accrues and the statute of limitations begins to run in a § 1983

                                   7   action. Wallace v. Kato, 549 U.S. 384, 388 (2007); Elliott, 25 F.3d at 801-02. Under federal law,

                                   8   a claim generally accrues when the plaintiff knows or has reason to know of the injury which is

                                   9   the basis of the action. See Elliott, 25 F.3d at 802. The statute of limitations period generally

                                  10   begins when a plaintiff has knowledge of the “critical facts” of his injury, which are “that he has

                                  11   been hurt and who has inflicted the injury.” United States v. Kubrick, 444 U.S. 111, 122 (1979).

                                  12          The allegations in the complaint concern events that plaintiff would have known of when
Northern District of California
 United States District Court




                                  13   they occurred in 2009 and 2010. Indeed, although he does not specify what measures he has been

                                  14   taking, he admits that he has been trying to regain his property since the close of the investigation

                                  15   in 2010. Dkt. No. 1 at 7, 28. All the operative facts allegedly occurred in 2009 and 2010, and

                                  16   plaintiff was aware of them as they occurred. Consequently, the cause of action accrued no later

                                  17   than 2010.

                                  18          Plaintiff argues in his response that he is entitled to equitable tolling. As noted in the

                                  19   Court’s January 17, 2019 order, equitable tolling applies to time spent pursuing a remedy in

                                  20   another forum before filing a claim in federal court. See Cervantes v. City of San Diego, 5 F.3d

                                  21   1273, 1275 (9th Cir. 1993). Plaintiff fails to show what other legal remedies he has been pursuing.

                                  22   Thus, the claims are not rendered timely on the basis of equitable tolling.

                                  23          Plaintiff also argues that he was in the custody of United States Marshal on federal

                                  24   criminal charges from March 2013 to February 2017 and that, following federal sentencing, he

                                  25   was turned over to ICE custody, where he remains today. Incarceration is a disability that may toll

                                  26   the statute of limitations for a maximum of two years, but only for a plaintiff who is under the

                                  27   disability at the time the cause of action accrues. See Cal. Civ. Proc. Code § 352.1. Here, plaintiff

                                  28   was not incarcerated in 2010 at the time the cause of action accrued, and indeed, the two-year
                                                                                          3
                                   1   statute had already run by the time he entered custody in 2013. In any event, pretrial incarceration

                                   2   does not constitute imprisonment on a criminal charge and thus does not toll the limitations

                                   3   period. Austin v. Medicis, 21 Cal. App. 5th 577, 589-97 (Cal. Ct. App. 2018). Thus, the claims

                                   4   are not rendered timely on the basis of California’s tolling provisions for incarceration.

                                   5          The statute of limitations is an affirmative defense that is grounds for sua sponte dismissal

                                   6   of an in forma pauperis complaint only where the defense is complete and obvious from the face

                                   7   of the pleadings or the court’s own records. See Franklin v. Murphy, 745 F.2d 1221, 1228-30 (9th

                                   8   Cir. 1984). That is the situation here: the defense is complete and obvious from the face of the

                                   9   complaint because this action was filed more than eight years after the acts alleged in the

                                  10   complaint occurred. The Court has given plaintiff an opportunity to explain why the action is not

                                  11   barred by the statute of limitations, and has considered his reasons offered in response but finds

                                  12   that they do not overcome the untimeliness problem. The untimely complaint will be dismissed.
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14          Plaintiff’s causes of action accrued no later than 2010. Applying the two-year statute of

                                  15   limitations, plaintiff had to file his action no later than 2012. This action was not filed until

                                  16   November 2018, and therefore missed the statute of limitations deadline by at least six years. This

                                  17   action is dismissed because it is barred by the statute of limitations.

                                  18          The Clerk shall enter judgment and close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 2/12/2019

                                  21

                                  22
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
